Citation Nr: 0944644	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus Type II with early nephropathy.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), to include the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina. The RO, in 
pertinent part, awarded service connection for diabetes 
mellitus with a 10 percent rating and PTSD with a 30 percent 
rating, both effective from April 2003.  

Because the Veteran is challenging the initial rating 
assigned for PTSD and the record raises assertions that he is 
unemployable because of his service-connected PTSD, the 
determination as to whether he is entitled to TDIU, including 
the effective date for that award, is part and parcel of the 
determination of the initial rating for the PTSD claim.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board 
has jurisdiction over this matter, the claim for TDIU, as 
well as the claims for PTSD and diabetes mellitus, are 
addressed in the Remand portion of the instant decision and 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.

The Board notes that additional records, to include a private 
medical report, an affidavit of the Veteran, and lay 
statements from friends and family, were submitted to the 
Board in August 2009.  The additional evidence was submitted 
beyond the 90-day period allowed by regulation following the 
certification and transfer of the record to the Board.  
However, as good cause was shown, i.e. the recent 
availability of the evidence, and since the Veteran waived 
initial RO adjudication of the newly submitted evidence, the 
Board shall accept this evidence in disposition of the claims 
on appeal.  38 C.F.R. § 20.1304(c).




REMAND

The Veteran, in an April 2009 statement, that he continued to 
receive treatment at both Raleigh and Durham VA Medical 
Centers for his diabetes and that VA should obtain those 
records.  Review of the record shows that the most recent VA 
medical records were dated in November 2007.  Accordingly, 
the most VA treatment records are not present in the file and 
thus the current status of the Veteran's diabetes mellitus is 
not clear.  The RO should obtain these records and associate 
them with the claims file.

The Veteran has also filed a claim of entitlement to an 
initial rating in excess of 30 percent for PTSD.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A preliminary review of the record reveals that there appears 
to be pertinent VA medical records outstanding that have not 
yet been added to the claims file.  Specifically, the Veteran 
repeatedly maintained that he received treatment from the Vet 
Center in Florida beginning in March 2003.  The only record 
from the Fort Lauderdale Veteran Center associated with the 
claims folder is a September 2007 letter, which confirms the 
Veteran sought treatment from them beginning in March 2003.  
The underlying treatment records dated from March 2003 to the 
present must be obtained upon Remand.  38 C.F.R. 
§ 3.159(c)(2).

A remand is also necessary in order to afford the Veteran an 
additional VA examination in connection with this claim.  
38 U.S.C.A. § 5103A(d).  In the Veteran's August 2009 Written 
Brief Presentation, he contends that his PTSD has  worsened 
in severity since the last VA examination in November 2004.  
Specifically, he asserts that PTSD has rendered him totally 
occupationally and socially impaired due to symptoms to 
include, but not limited to, social isolation, difficulty 
maintaining relationships, crowd avoidance, impaired impulse 
control, poor hygiene, continuous panic attacks and 
depression, impaired impulse behavior, memory loss, 
disorientation, obsessional rituals, suicidal ideation, and 
self medicating with alcohol.  In support of these assertions 
he submitted a December 2008 report from Dr. HJ and lay 
statements, which suggest a deterioration in the Veteran's 
mental status.  However, the Board can not ascertain to what 
extent the PTSD has increased in severity, if at all, without 
a new VA examination.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination, the prior VA examination report 
may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Moreover, there is also some confusion in the record as to 
the extent of disability from the service connected PTSD, as 
opposed to the nonservice-connected co morbid diagnoses of 
alcohol dependence, depressive disorder, and alcohol mood 
related disorder.  Such clarification must also be sought 
upon Remand.

Lastly with respect to the PTSD claim, as it is essential in 
the evaluation of a disability, that each disability be 
viewed in relations to its history, and in light of the 
outstanding evidence of record, an additional VA examination 
is also necessary.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Copies of all pertinent records in 
the Veteran's claims file or, in the alternative, the claims 
file, should be made available to the examiner for review.

Any ongoing VA medical records pertinent to the issue should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As noted in the Introduction, the Veteran has raised the 
issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Once a veteran submits evidence of medical 
disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether TDIU is warranted either on a 
schedular or extraschedular basis.  With regard to whether 
TDIU is warranted on an extraschedular basis, the RO would 
have to refer the matter to the Director of Compensation and 
Pension.  38 C.F.R. § 4.16(b).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied, with respect to 
whether the Veteran is entitled to TDIU. 
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

2.  The RO should obtain any outstanding 
VA and/or private treatment records not 
on file pertaining to treatment of the 
Veteran for both Diabetes Mellitus and 
PTSD.  Specifically, the RO should obtain 
(a) any outstanding records from the Vet 
Center in Fort Lauderdale, Florida, dated 
from March 2003 to the present and (b) 
ongoing records of treatment from Raleigh 
and Durham VA Medical Center and clinics 
dated after November 2007.  The RO should 
request that the Veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a VA psychiatric examination to ascertain 
the current severity of the Veteran's 
service connected PTSD.  The Veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found, to include, but not 
limited to, alcohol dependence, 
depressive disorder, and alcohol mood 
related disorder.   The examiner should 
include a Global Assessment of 
Functioning score for the PTSD alone, if 
possible.  The examiner should also 
comment on the impact that the Veteran's 
PTSD has on his ability to obtain and 
maintain gainful employment.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a VA examination to ascertain the current 
severity of the Veteran's service 
connected Diabetes Mellitus.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
TDIU and increased initial rating for 
Diabetes and PTSD in light of all 
pertinent evidence and legal authority.  
Adjudication of the claim for a higher 
initial evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


